United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Jo et al.				:
Application No. 16/361,740			:	Decision on Petition Under
Filing Date: March 22, 2019			:	37 C.F.R. § 5.25			
Attorney Docket No. 6949-0109PUS1	:

For: POSITIVE ELECTRODE ACTIVE MATERIAL PARTICLE FOR SULFIDE-BASED ALL-SOLID-STATE BATTERIES


This is a decision on the renewed petition under 37 C.F.R. § 5.25 filed March 3, 2022, which seeks a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is granted.

In view of the communication filed March 3, 2022, it has been determined that a retroactive license for foreign filing under 35 U.S.C. § 184 be granted with respect to the filing listed below.  The petition complies with 37 C.F.R. § 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filing, and that the material was filed abroad without the required license under 37 C.F.R. § 5.11 first having been obtained through error.

Country                                             	Date 

	Republic of Korea			March 22, 2019

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  


/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner 
Office of Petitions

Enclosure: Foreign Filing License